            Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 1 of 33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT JAMIESON, JUDITH JAMIESON,
ROBERT JAMIESON AS TRUSTEE FOR THE
RAYMOND DAVID JAMIESON IRREVOCABLE
                                                                Case No. 19 Civ. ____
                                                                                 ïèïé
JAMIESON AS TRUSTEE FOR THE JAMIESON
FAMILY FOUNDATION,

                            Plaintiffs,
                                                                COMPLAINT
       -against-
                                                                JURY TRIAL DEMANDED
SECURITIES AMERICA, INC.,
SECURITIES AMERICA ADVISORS, INC.,
HECTOR A. MAY, VANIA MAY BELL, and
EXECUTIVE COMPENSATION PLANNERS, INC.,

                              Defendants.



       Plaintiffs Robert Jamieson, Judith Jamieson, Robert Jamieson as Trustee for the

                                                              , and Judith Jamieson as Trustee for



counsel, as and for their complaint against Defendants Securities America Inc., Securities

America Advisors, Inc., (together                         Hector A. May, Vania May Bell, and

                                                 and                             , allege as

follows:

                                          INTRODUCTION

       1.      This action arises from the intentional misrepresentations, theft, and breaches of

duty by Defendants    financial advisors in whom the Jamieson Family placed their complete

faith and trust that caused the Jamieson Family to lose in excess of $18 million.
            Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 2 of 33



       2.      Beginning in 2001, defendants Hector A.                  and Vania May Bell

        embarked on a scheme to deceive and defraud the Jamieson Family in connection with

securities accounts maintained by the Jamieson Family at Securities America. Over the next 17

years, May, with the assistance of Bell, stole millions from the Jamieson Family and repeatedly

provided investment advice designed to make it easier for him to steal more.

       3.      The only reason May and Bell were able to perpetrate a fraud that was

breathtaking in both scope (the Jamieson Family was not the only victim) and duration was the

abject failure of Securities America to perform its duties. As both a broker-dealer and investment

adviser registered with the Securities and Exchange Commission, Securities America was

obligated                            es brokerage and investment advisory activities as well as

his outside business activities. Not only did Securities America fail to invest the time and money

necessary to properly supervise May, but Securities America ignored stark red flags that were

identified by its own compliance department and would have exposed the scheme in 2003, at a

                                                                                .

       4.      During the approximately 17 years that Securities America intentionally or

recklessly and continuously ignored its regulatory obligations, upon information and belief,

Securities America reaped over                                 brokerage and investment

advisory clients, including over $500,000 from the Jamieson Family.

       5.      If Securities America had performed its duties, the Jamieson Family would still

have its life savings and would not have experienced the financial devastation and emotional

trauma caused by learning in March 2018 that, while pretending to be a trusted family




                                                2
             Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 3 of 33



        6.       This lawsuit is brought to hold May, Bell, and Securities America fully

accountable for the losses suffered by the Jamieson Family, which are estimated to exceed $18

million.

        7.       In addition to compensatory damages, the willful or willfully blind misconduct of

all Defendants justifies a substantial award of punitive damages. It is only through a substantial

award of punitive damages that Securities America a documented failure-to-supervise

recidivist    will be sufficiently motivated to redesign its compliance systems, invest the

resources necessary to supervise its registered investment advisor representatives in an effective

way, and protect its customers against a recurrence of the type of fraud perpetrated by May and

Bell. Anything less will only encourage Securities America to, once again, cynically treat

                                                                                      and leave the

investing public vulnerable to the same type of financial devastation experienced by the

Jamieson Family.

                                  JURISDICTION AND VENUE

        8.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. 1332 because

there is complete diversity between Plaintiffs and Defendants.

        9.       This Court also has subject matter jurisdiction pursuant to 28 U.S.C. 1331

because this case involves a federal question.

        10.      Venue is proper in this Court because May, Bell and ECP engaged in the

underlying conduct in Rockland County, New York.




                                                  3
           Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 4 of 33



                                         THE PARTIES

       11.     Plaintiff Robert Jamieson is a citizen of the United States and a resident of

Connecticut. He also serves as the trustee for the Raymond David Jamieson Irrevocable



       12.     Plaintiff Judith Jamieson is a citizen of the United States and a resident of

Connecticut. She also serves as the trustee for the Jamieson Family Foundation.

       13.     Defendant Securities America, Inc. is a corporation organized under the laws of

Delaware with its home office located in La Vista, Nebraska. Securities America, Inc. is also

registered with the Securities and Exchange Commission as a broker-dealer and is a member of

                                                         .

       14.     Defendant Securities America Advisors, Inc. is a corporation organized under the

laws of Nebraska with its principal place of business in La Vista, Nebraska. Securities America

Advisors, Inc. is registered with the Securities and Exchange Commission as an investment

adviser.

       15.     Defendant Hector May is a citizen of the United States and a resident of the State

of New York.

       16.     Defendant Vania May Bell is a citizen of the United States and a resident of the

State of New Jersey.

       17.     Defendant Executive Compensation Planners, Inc. is a corporation organized

under the laws of New York with its principal place of business in New City, New York.




                                                 4
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 5 of 33



                                            FACTS

A.     The Jamieson Family

       18.     Plaintiff Robert Jamieson was born in Paterson, New Jersey in 1945. He received

a B.A. from Babson College in 1968, becoming the first in his family to graduate from college.

       19.     Robert Jamieson was determined to become part of the music industry and, rather

than pursuing other opportunities available to college graduates in the late-1960s, Mr. Jamieson

took a warehouse job in Queens, New York, where he counted LP records on a production line.

He then successfully applied for a position in CBS Records management training program.

       20.     Plaintiff Judith Jamieson was born in 1949 and grew up in Detroit, Michigan. Her

father died when she was three years old, and she was raised by her mother, who worked at the

Student Union of Mercy Catholic College. Judith graduated from Immaculata Catholic High

School, attended secretarial school, and worked as a secretary for General Motors for two years

before meeting Robert Jamieson.

       21.     Judith and Robert Jamieson married in 1970.

       22.     From 1970 to the mid-1990s, Robert Jamieson worked his way up the ranks of the

music industry, taking executive positions at CBS Records, Polygram and BMG. To pursue those

promotions, Robert and Judith Jamieson moved frequently while raising a family of three

children: Cynthia, David and Byron.

       23.     During his career, Mr. Jamieson was instrumental in developing and signing

numerous global music industry superstars, including Bon Jovi, Dave Matthews, Christina

                                                and David Grey.




                                                5
           Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 6 of 33



       24.     In 1997, Robert Jamieson became Chairman and Chief Executive Officer of RCA

Music Group.

Business School case study.

B.     The Jamieson Family Opens Accounts at Securities America

       25.     By 1998 the Jamieson Family had accumulated significant savings.

       26.     Although Robert Jamieson had achieved success in the music industry, neither he

nor Judith Jamieson had any expertise, education or training in finance or investments.

       27.     The Jamieson Family decided to hire a personal financial advisor and consulted

                                                     a recommendation.

       28.     Raymond Jamieson had grown up during the Great Depression and had taught his

son to be cautious about investment decisions. After working as a golf pro for 25 years at

Rockland County Country Club, Raymond Jamieson had hired Hector May, a member of the

country club, as his financial advisor.                  Raymond Jamieson set up a trust for the

benefit of his grandchildren, Cynthia, David and Byron Jamieson      the Raymond David




       29.     When Robert Jamieson asked his father for advice concerning the selection of a

financial advisor, Raymond Jamieson recommended May.

       30.     Robert Jamieson met with May and was encouraged to learn that May worked

under the supervision of an established national securities firm, Securities America.

       31.     The Jamieson Family hired May and, in 1999, opened its first two brokerage

accounts at Securities America. On each of the account opening documents, May was listed as

the                     registered representative at Securities America.



                                                 6
           Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 7 of 33



C.     May Convinces the Jamieson Family to Place Their
       Complete Faith and Trust in May and Securities America

       32.     During the years that followed, May used his prior relationship with Raymond

Jamieson to insinuate himself into the Jamieson Family and to convince the Jamiesons to place

their complete faith and trust in May and Securities America.

       33.     May persuaded the Jamiesons he was acting in their best interests by pretending

to act, not just as their trusted financial advisor, but as their close friend. May and his wife

regularly attended social events with the Jamieson Family. For example, over the course of their

20-year relationship, May attended the weddings and college graduations of Cynthia, David and

Byron Jamieson.

       34.     Later in their relationship, in or about 2015, Robert Jamieson suffered a severe,

hemorrhagic stroke that left him disabled and hospitalized for more than one year. May visited

Robert Jamieson at the hospital and assured Judith Jamieson that she should focus all her energy



                                               ests.

       35.     May also used his association with Securities America to encourage the Jamieson



       36.     On numerous occasions May communicated to the Jamieson Family that he

participated in regular calls with the sales and research departments of Securities America so he

could provide the best possible investment advice to the Jamieson Family.

       37.     May also explained to the Jamieson Family that Securities America conducted

                                                                       k as just one part of




                                                   7
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 8 of 33



       38.     May convinced Robert and Judith Jamieson they could rely on the integrity of

May and Securities America to protect                           life savings.

       39.     This would prove to be a devastating lie.

D.     Robert Jamieson Retires and Receives a Substantial Severance Payment

       40.     In or about 2004, Robert Jamieson and BMG entered into a confidential

agreement pursuant to which Robert Jamieson                       Chief Executive Officer of

BMG North America terminated. In connection with the agreement, Robert Jamieson received a

substantial payment

       41.     At the time that Robert Jamieson left BMG, it was uncertain whether, at age 59,

Robert Jamieson would be able to obtain another senior executive position in the music industry.

As a result, the Jamieson Family understood and communicated to May and Securities America

that the Settlement Funds, together with their existing savings at Securities America, might serve

as the principal source of income for Robert and Judith Jamieson for the rest of their lives.

       42.     Faced with the critical decision concerning how to invest the Settlement Funds,

the Jamieson Family sought and obtained advice from May and Securities America. In these

communications, May instructed the Jamiesons to prepare a monthly budget that would include

all possible expenses, including education expenses for their children.

       43.     At that point in time, the Jamieson Family owned a large home in Connecticut

and a two-bedroom apartment in New York, both of which gave rise to substantial maintenance

and real estate tax expenses. In addition, two of their three children had not yet completed their

college and graduate school education.

       44.                                     and wanting to make sure the Settlement Funds

would be invested in a manner that protected               long-term financial security, Robert



                                                 8
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 9 of 33



Jamieson submitted to May and Securities America a budget that indicated the Jamieson Family

would need monthly cash flow to cover its expenses.

       45.     The Jamieson Family then deposited the entirety of the Settlement Funds into

brokerage accounts at Securities America.

       46.     Rather than investing the Settlement Funds into a diversified portfolio tailored to

meet the financial needs of the Jamieson Family, the Defendants

assets in a way that was designed primarily                    fraudulent scheme.

E.                     to Defraud the Jamieson Family

       47.     Beginning in 2001, shortly after death of Raymond Jamieson, May and Bell



       48.     May implemented this scheme in two primary ways.

       49.     First, over the course of their relationship, May advised the Jamieson Family to

open approximately 20 different brokerage accounts at Securities America. These included

multiple individual accounts in the name of Robert Jamieson and Judith Jamieson, at least five

separate joint accounts in the name of Robert and Judith Jamieson, four retirement accounts, and

separate brokerage accounts for a charitable foundation called the Jamieson Family Foundation

                          .

       50.     Upon information and belief, May opened these accounts to make it more difficult

for the Jamiesons to keep track of their assets so that May and Bell could steal the Jamieson

         money without detection by the Jamieson Family.

       51.     Second, May advised the Jamieson Family to invest its assets primarily in

municipal bonds. May then regularly directed Robert and Judith Jamieson to wire funds from

their personal joint bank account at US Trust to an account at JP Morgan Chase entitled



                                                9
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 10 of 33




May represented to the Jamieson Family that he needed these funds to purchase new municipal

bonds for the Jamieson Family in its multiple Securities America brokerage accounts. At all

times, Bell assisted May and actively participated in issuing instructions to the Jamieson Family

to send monie

       52.      In truth, there                                 Instead, the bank account to which

May directed the wire transfers from the Jamieson Family was simply a bank account held in the

name of ECP,           own company, which he used to steal

       53.      Bell, in her role as controller of ECP, managed the ECP bank accounts, oversaw

                                                         ed funds

                                  , and recorded transactions into a bookkeeping program. In that

bookkeeping program, Bell falsely described the funds stolen from the Jamieson Family as



or ECP.

       54.      From 1998 through 2015,                               the Jamieson Family deposited

more than $15 million into the approximately 20 different brokerage accounts set up by May for

the Jamieson Family at Securities America.

       55.      To cover up his thefts of these funds, May and Bell regularly prepared and sent

false account statements to the Jamieson Family that overstated the account balances at

Securities America.

F.     May Provided Investment Advice Designed
       to Cover Up His Fraud and Increase His Fees

       56.      In addition to having its funds stolen, the Jamieson Family suffered damages from

May                                      designed

                                                    10
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 11 of 33



generate income, but to cover up his fraudulent scheme and maximize              and Securities

              fees.

        57.     As discussed above, May advised the Jamieson Family to focus its investment

strategy on municipal bonds. Upon information and belief, this strategy allowed May to falsely

claim on a regularly basis that bonds were maturing and to direct the Jamieson Family to transfer

funds to a custodial account to purchase new bonds. In reality, the transfers were made to



        58.     In addition, May encouraged the Jamieson Family to make high-risk investments

outside of Securities America

real estate investment venture in New Canaan, Connecticut. May himself handled the accounting

for the New Canaan venture and exaggerated its losses in communications to the Jamieson

Family. May then attributed the reduced principal balances of the accounts at Securities

America, which were reported by May to the Jamieson Family, to losses suffered from these

high-                                       theft.

        59.     May also repeatedly advised the Jamieson Family against selling any securities or



funds from those accounts. From 2016 to 2017, May advised Judith Jamieson to borrow against a

home equity line of credit to pay living expenses rather than sell any securities in the Jamieson

Family accounts at Securities America. By early 2018, the loan balance on the home equity line

of credit had grown to approximately $350,000. In February 2018, May advised Judith Jamieson

                                                                    Selling and getting out of the

market is not the thing to do




                                                11
            Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 12 of 33



          60.   Upon information and belief, May advised the Jamieson Family against selling

securities in order to prevent the Jamiesons from learning that the value of their brokerage

accounts at Securities America, by the end of 2017, had dropped to approximately $50,000.

          61.   Finally, May advised the Jamieson Family to purchase unsuitable financial

products that, upon information and belief, allowed May and Securities America to collect high

commissions and made it easier for May to liquidate the products to steal the

money.

          62.   For example, in 2005, May caused the Jamieson Family to invest $2.3 million in

long-term annuities issued by Allianz Life Insurance Company                               . Upon

information and belief, the Allianz Annuities generated substantial commissions for May and

Securities America and were not designed to meet the financial goals of the Jamieson Family.

          63.   Worse yet, beginning in May 2007, May caused the Jamieson Family to surrender

the Allianz Annuities, thereby depriving the Jamieson Family of the potential income stream

from the annuity products and forcing the Jamieson Family to suffer more than $100,000 in

unnecessary penalties and losses. Upon information and belief, May caused the Jamieson Family

to surrender the Allianz Annuities so he could steal the proceeds through the fraudulent

municipal bond scheme described above.

G.

          64.   On its public website, Securities America represents that it understands that

                                                                                 tools needed to

                                                                                               claims

that it

practice by providing exceptional financial



                                                 12
           Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 13 of 33



According to Securities America, the relationship between Securities America and




         65.    In or about November 2010, the Jamieson Family executed an agreement with

Securities America, May and ECP.

         66.    The agreement                                                        s with

Securities America and, upon information and belief, replaced similar agreements the Jamieson

Family had executed in the past.

         67.    In that November 2010 agreement, although Securities America attempts to

                                                                                             ,

Securities America acknowledges it may be subject to liability

                                               Securities America or its representatives, agents

or affiliates

         68.    Securities America further acknowledges that nothing in the agreement is

intended to waive any right of action the Jamieson Family may have in the event Securities

Americ

H.       The Direct Responsibility of Securities America for the Success o

         69.    Over the course of                         -year relationship with May and

Securities America, Securities America                                               repeatedly

acted and failed to act    in ways that helped May perpetrate the scheme.

         70.    Most outrageously, on May 5, 2003, a representative of Securities America

compliance department

three large withdrawals, totaling $350,000, from a brokerage account of the Jamieson Family



                                               13
           Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 14 of 33



that occurred between January and April 2003, and (b) the sale of a mutual fund that created a

deferred sales charge of nearly $4,000 because the fund had been held for a short period.

       71.

Team, my r

Compliance sent the email to hectormay@usa.net, a non-Securities America email address used

by May to conduct his securities and investm



       72.     In a letter dated May 14, 2003, May claimed



May also claimed that the Ja

                                                          The May 14 letter sent by May noted

that, at that time, he was both a registered representative and a registered principal of Securities

America.

       73.

Jamieson had expressed (or could have expressed) an informed opinion concerning the

investment quality of the MFS Limited Maturity Class B mutual fund, a short-term, conservative

bond fund.

       74.     In fact, the $350,000 in withdrawals identified by SA Compliance in May 2003

represented thefts by May from the Jamieson Family brokerage accounts via the fraudulent

municipal bond scheme described above.

       75.     Upon information and belief, SA Compliance did not make any further inquiries

concerning either the $350,000 in withdrawals or the self-serving sale of the MFS Limited




                                                 14
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 15 of 33



Maturity Class B fund, which caused the Jamieson Family to incur unnecessary additional sales

charges for May and Securities America

       76.     Upon information and belief, SA Compliance made no attempt to communicate

directly with the Jamieson Family concerning the early 2003 withdrawals or the sale of the

mutual fund.

       77.     Had SA Compliance taken any additional steps to investigate the false

representations in          letter, the Jamieson Family would have avoided the financial

devastation they subsequently suffered.

       78.     From 2004 through at least 2015, Securities America failed to investigate many

                     For example, in 2005, May sold an annuity issued by Integrity Life Insurance

                                                                                             s

Trust and purchased an annuity issued by Allianz Life Insurance Company, which then had a

value as of December 31, 2005 of $381,108.

       79.     Upon information and belief, the sole purpose of this senseless switch from one

annuity provider to another was to generate commission income for May and Securities America.

Upon information and belief, SA Compliance failed to investigate this improper transaction and

failed to discuss it with the Jamieson Family to ensure it was authorized.

       80.     From 2004 through at least 2015, SA Compliance also failed to monitor

communications between May and the Jamieson Family. For example, May used the USA.net

Email Account the same account SA Compliance used to communicate with May              to instruct

the Jamieson Family to wire funds to the non-

       81.     Upon information and belief, SA Compliance conducted periodic inspections of

the branch office where May served as both principal and registered representative of Securities



                                                  15
           Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 16 of 33



America. Had SA Compliance conducted these inspections in a reasonably competent manner, it

would have discovered the false account statements May prepared and sent to the Jamieson

Family.

         82.   Securities America itself also regularly sent the Jamieson Family correspondence

that falsely indicated the Jamieson Family continued to hold as much as $25 million in the

                   brokerage accounts at Securities America. For example, in September 2017,

Securities America sent a letter to the Jamieson Family enclosing                     we have on

                                                               $25               in assets,

                               , and that none

America.

         83.   Even worse, in November 2018 more than nine months after Securities America

                                                      een exposed as a direct result of actions

taken by the Jamieson Family Securities America sent another letter to the Jamieson Family to

confirm certain financial information. According to that letter, the books and records of

Securities America showed that                                            had $10 million in assets

and annual income of $750,000.

         84.   Securities America knew or was reckless in not knowing that this information was

false.

         85.   Upon information and belief, May obtained millions in fees and stolen funds from

the Jamieson Family.

         86.   Upon information and belief, Securities America collected over $500,000 in fees

from the Jamieson Family.




                                                 16
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 17 of 33



        87.     When the Jamieson Family                                purchase expensive

insurance products and invest in high-risk ventures, like the                  or the Connecticut

real estate venture, the Jamieson Family reasonably relied on the false representations May and

Securities America made concerning the value of the holdings in their brokerage accounts.

        88.     If Securities America had communicated only accurate information concerning

                         holdings or if Securities America had performed its supervisory activities

in a minimally competent manner and acted upon any of the multiple                 , May would

have been stopped in his tracks no later than May 2003, and the Jamieson Family and

numerous other customers of Securities America        would still have their life savings.

I.

        89.     In the fall of 2017, Judith Jamieson began discussing with May the possibility of

moving                                Securities America to another brokerage firm. Judith

Jamieson told May, naively, that while she appreciated everything May had done for the

Jamieson Family, she was concerned that May was likely to retire soon.

        90.     May, who had stolen millions from the Jamieson Family and had been sending

false account statements, dissuaded Judith Jamieson from taking any action for several months.

        91.     At the end of February 2018, Judith Jamieson decided to                      pleas

and arranged for another brokerage firm to initiate a transfer of the Securities America accounts.

        92.     Upon completing the process, the new brokerage firm informed Judith Jamieson

that the accounts held little to no assets.

        93.     Judith Jamieson attempted to contact May, naively assuming that an

administrative error had occurred.




                                                 17
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 18 of 33



       94.      May informed Judith Jamieson that he could not provide any information to her.

When she asked why, May referred Judith Jamieson to his criminal defense attorney.

       95.      It was only then that the Jamieson Family discovered that May had stolen millions

of dollars from the Jamieson Family and drained the Securities America accounts.

       96.      This revelation has caused both financial and emotional devastation. All the

members of the Jamieson Family Robert, Judith, Cynthia, David and Byron           have attempted

and failed to make sense of the fact that they were victims of a 17-year scam perpetrated by a

trusted family friend and enabled by an established national financial firm.

       97.      In the immediate aftermath of this discovery, the Jamieson Family sold certain

items, including furniture, and borrowed additional monies from its home equity line of credit to

                                                  .

       98.      Robert and Judith Jamieson have since sold their home in Connecticut and their

apartment in New York to raise new funds and reduce their living expenses.

       99.      At a time in their lives when they hoped to enjoy the fruits of their hard work and

to                                                         his stroke, Robert and Judith Jamieson

are, instead, figuring out how to restructure their lives to make ends meet.

       100.     The Jamieson Family also continues to search for answers to the fundamental

              ions raised by the events described in this complaint: why did May betray the

Jamieson Family for so much money; why did Securities America enable May for so long; why

                           detect the scheme; and w

Jamieson Family in response to the many red flags.

       101.     The Jamieson Family brings this action both to recover its financial losses and to

seek answers to these questions.



                                                 18
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 19 of 33



                                  FIRST CLAIM FOR RELIEF:

                                      SECURITIES FRAUD

                           (Violations of Section 10(b) of the Exchange Act
                      and Rule 10b-5 Promulgated Thereunder, 15 U.S.C. §78j(b))
                                      (Against All Defendants)

       102.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 101 as if fully set forth herein.

       103.    May, Bell and ECP made material misrepresentations and omitted material facts

in connection with purchases and sales of securities by the Jamieson Family.

       104.    For example, May made the following false statements:

               a.      In an email dated July 15, 2014, May falsely told Robert Jamieson he

       intended to renew a $75,000 bond at a higher rate and directed the Jamieson Family to

                                                                                       May had

       no intention of renewing any bond, and the bank account that received the wire was not

       set up for the benefit of the Jamieson Family. Upon information and belief, May stole the

       wired funds.

               b.      On or about August 27, 2014, May directed the Jamieson Family to wire

       $1.2 million to a brokerage account at Securities America for the false purpose of

       purchasing securities. May concealed the fact that he intended to and did, in fact, steal

       these funds.

               c.      In an email dated November 12, 2014, May falsely told Robert Jamieson

       he needed $50,000 to renew a bond and directed the Jamieson Family to wire $50,000 to

                                                                            Upon information and

       belief, May stole these funds.



                                                19
         Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 20 of 33



                 d.     In an email dated December 11, 2014, May directed Robert Jamieson to

       wire $50,000 to the fake                            for the false purpose of renewing a

       bond. Upon information and belief, May stole these funds.

                 e.     On June 2, 2014, in response to a request from Robert Jamieson for

       $100,000 to pay medical bills, May falsely informed the Jamieson Family it would have

       to wait                                                           Upon information and

                                                                                nother source of

                                                 quest.

                 f.     On March 18, 2015, May falsely told Judith Jamieson he needed $25,000

                                          and directed her to wire $25,000 to the nonexistent

                                                                   Upon information and belief,

       May stole these funds.

                 g.     On or about June 17, 2015, May directed Judith Jamieson to transfer

       $250,000 from the proceeds of the sale of one of the                     investment

       properties in New Canaan, Connecticut

       purpose of purchasing municipal bonds. Upon information and belief, May had no

       intention of using these funds to purchase bonds and instead stole the entire $250,000.

                 h.     On or about July 15, 2015, May falsely blamed

       for the lack of sufficient funds to cover checks issued by the Jamieson Family

       Foundation. Upon information and belief, the true reason for the lack of funds was that

       May had stolen them.

       105.      May knew these misrepresentations and omissions were false and intended to

defraud the Jamieson Family at the time he made them.



                                                20
           Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 21 of 33



        106.    The Defendants utilized the means and instruments of communication in interstate

commerce and the mails in their fraudulent communications with the Jamieson Family.

        107.    Plaintiffs reasonably relied upon the misrepresentations and fraudulent omissions

communicated to them by Defendants when purchasing and selling securities.

        108.    May made the misrepresentations and fraudulent omissions in the course of the

performance of his duties as a registered representative and registered principal of Securities

America.

        109.    Securities America is liable for the misrepresentations and fraudulent omissions

communicated by May under the doctrine of respondeat superior liability.

        110.    As a result of the misrepresentations and fraudulent omissions by the Defendants,

Plaintiffs suffered damages in an amount to be proven at trial and estimated to exceed $18

million.

                                SECOND CLAIM FOR RELIEF:

                               CONTROL PERSON LIABILITY

                                         (15 U.S.C. §78t)
                                   (Against Securities America)

        111.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 110 as if fully set forth herein.

        112.    Securities America possessed and actually exercised control over the securities

business of May. In fact, Securities America was obligated by law and regulation to supervise



        113.    May repeatedly lied to the Jamieson Family in connection with its purchase and

sale of securities.




                                                21
              Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 22 of 33



         114.     Securities America acted with gross recklessness in disregarding and failing to

fulfill its                                                  Even when confronted with clear red

                                                                         -based, fraudulent schemes,

including the scheme to defraud the Jamieson Family.

         115.     By failing to comply with its legal obligations concerning the supervision of



         116.     By reason of its control over May and its culpable participation

fraudulent schemes, Securities America is liable to the Jamieson Family for all damages suffered

by the Jamieson Family pursuant to Section 20(a) of the Securities Exchange Act of 1934.

         117.     The damages suffered by the Jamieson Family are estimated to exceed $18

million.

                                   THIRD CLAIM FOR RELIEF:

                                  FRAUDULENT CONCEALMENT

                                       (Against all Defendants)

         118.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 117 as if fully set forth herein.

         119.     Defendants owed the Jamieson Family a duty to disclose material facts

concerning their investments.

         120.     May, Bell and ECP issued false statements that overstated the value of certain

accounts held by the Jamieson Family, including the following:

                  a.     In or about August 2015, May and ECP issued a false statement indicating

         that certain joint accounts held by Robert and Judith Jamieson held approximately $5.7

         million in securities.



                                                  22
           Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 23 of 33



               b.     In or about August 2015, May and ECP issued a false statement indicating

                                                          ately $300,000 in securities.

               c.     In or about December 2015, May and ECP issued a false statement

       indicating that certain joint accounts held by Robert and Judith Jamieson held

       approximately $6.1 million in securities.

               d.     In or about December 2016, May and ECP issued a false statement

       indicating that certain joint accounts held by Robert and Judith Jamieson held

       approximately $6.4 million.

               e.     In or about June 2017, May and ECP issued a false statement indicating

       that certain joint accounts held by Robert and Judith Jamieson held approximately $6.9

       million.

               f.     In or about December 2017, May and ECP issued a false statement

       indicating that certain joint accounts held by Robert and Judith Jamieson held

       approximately $8.7 million.

       121.    May, Bell and ECP knew the Jamieson Family

had substantially less value than they represented to the Jamieson Family.

       122.    May, Bell and ECP intentionally concealed the true value of the Securities

America accounts to hide their fraudulent scheme and their theft of the

savings.

       123.    Other agents of Securities America sent correspondence to the Jamieson Family

that contained false information including the following correspondence:

               a.




                                               23
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 24 of 33




       accounts at Securities America held substantially less than $25 million in assets.

               b.      On or about November 18, 2018, the Director of Service Operations at




       accounts at Securities America held substantially less than $10 million in assets.

       124.    Upon information and belief, these agents of Securities America knew these

statements were false at the time they made them or were reckless in not knowing the true value

of the accounts.

       125.                                                                                   y

making investments and other financial decisions based on the mistaken belief that they had

millions more in savings than they actually had.

       126.

allowing Defendants to continue to manage their investments.

       127.

Securities America in the course of the performance of his duties as a registered representative

and registered principal of Securities America.

       128.    In addition to its direct liability, Securities America is liable for the

misrepresentations and fraudulent omissions communicated by May under the doctrine of

respondeat superior liability.




                                                  24
           Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 25 of 33



       129.                                                                            damages in

an amount to be proven at trial and estimated to exceed $18 million.

                                FOURTH CLAIM FOR RELIEF:

                                             FRAUD

                                     (Against all Defendants)

       130.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 129 as if fully set forth herein.

       131.    May and ECP made material misrepresentations and omitted material facts in

connection with                                      .

       132.    Plaintiffs reasonably relied upon the misrepresentations and fraudulent omissions

communicated to them by May and ECP when purchasing and selling securities and making

other investment decisions.

       133.    May made the misrepresentations and fraudulent omissions in the course of the

performance of his duties as a registered representative and registered principal of Securities

America.

       134.    Securities America is liable for the misrepresentations and fraudulent omissions

communicated by May under the doctrine of respondeat superior liability.

       135.    As a result of the misrepresentations and fraudulent omissions by the Defendants,

Plaintiffs suffered damages in an amount to be proven at trial and estimated to exceed $18

million.




                                                25
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 26 of 33



                                  FIFTH CLAIM FOR RELIEF:

                               AIDING AND ABETTING FRAUD

                              (Against Securities America and Bell)

       136.      Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 135 as if fully set forth herein.

       137.      May and ECP made material misrepresentations and omitted material facts in

connection with purchases and sales of securities by the Jamieson Family and investment advice

provided to the Jamieson Family by May and ECP.

       138.      Plaintiffs reasonably relied upon the misrepresentations and fraudulent omissions

communicated to them by May and ECP when purchasing and selling securities and making

other investment decisions.

       139.      Through the many suspicious transactions                             the

unexplained withdrawal of $350,000 in 2003, Securities America had knowledge of May and



       140.      By providing brokerage accounts services that enabled May to implement his

fraudulent scheme, communicating false information to the Jamieson Family, and allowing May

                                                      supervision, Securities America provided

substantial assistance

       141.                                                              n information and belief,

Bell knew that

Family and knew that funds being transferred by the Jamieson Family were not being used to

purchase bonds as May claimed.




                                                 26
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 27 of 33



       142.       Bell provided

by, among other things, falsely characterizing funds stolen from the Jamieson Family

                                  facilitating the deposits of

bank accounts.

       143.       Securities America and Bell are liable to the Jamieson Family for aiding and

abetting fraud.

       144.       As a result of Securities America              aiding and abetting fraud, Plaintiffs

suffered damages in an amount to be proven at trial and estimated to exceed $18 million.

                                    SIXTH CLAIM FOR RELIEF:

                              NEGLIGENT MISREPRESENTATION

                                     (Against Securities America)

       145.       Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 144 as if fully set forth herein.

       146.       Securities America owed the Jamieson Family a fiduciary duty, and, as a result of

its superior knowledge and expertise, had a special relationship of trust with the Jamieson Family

that required Securities America to provide the Jamieson Family with correct information

concerning its investments. For at least part of the 17-year time period, Securities America had

discretionary authority to manage the

       147.       Securities America, through May and other agents, made representations to the

Jamieson Family that Securities America should have known were false.

       148.       Securities America provided this information knowing the Jamieson Family

needed it to make important investment decisions.




                                                    27
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 28 of 33



       149.    The Jamieson Family reasonably relied on this information and acted upon it by

making investments and other financial decisions based on the mistaken belief that they had

millions more in savings than they actually had.

       150.    The Jamieson Family reasonably relied on this information and acted upon it by

allowing Defendants to continue to manage their investments.

       151.    As a result of                                                    s, Plaintiffs

suffered damages in an amount to be proven at trial and estimated to exceed $18 million.

                                SEVENTH CLAIM FOR RELIEF:

                                BREACH OF FIDUCIARY DUTY

                                     (Against all Defendants)

       152.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 151 as if fully set forth herein.

       153.    At all relevant times, a fiduciary relationship existed between the Jamieson

Family and the Defendants.

       154.    Defendants owed the Jamieson Family fiduciary duties, including the duty to act



conn

       155.    From 2001 through early 2018, Defendants repeatedly breached the fiduciary

duties they owed to the Jamieson Family by failing to exercise due care, failing to act in good-

faith, and by acting in their own interests to the detriment of the Jamieson Family.

       156.    May breached his fiduciary duties in the course of the performance of his duties

as a registered representative and registered principal of Securities America.




                                                28
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 29 of 33



       157.      In addition to its direct liability,

under the doctrine of respondeat superior liability.

       158.

damages in an amount estimated to exceed $18 million.

                                  EIGHTH CLAIM FOR RELIEF:

                 AIDING AND ABETTING BREACH OF FIDUCIARY DUTY

                                (Against Securities America and Bell)

       159.      Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 158 as if fully set forth herein.

       160.      May breached the fiduciary duties he owed to the Jamieson Family.

       161.      Securities America knowingly induced or participated in the breach by collecting

fees and benefitting from May scheme while failing to                                            -

based, fraudulent schemes, including the scheme to defraud the Jamieson Family.

       162.      By failing to comply with its legal obligations concerning the supervision of



fiduciary duties he owed to the Jamieson Family.

       163.      Bell also knowingly induced or participated in         breaches of fiduciary duty



                            , directing the Jamieson Family to sign forms authorizing the surrender

of the Allianz Annuities,

bank accounts.

       164.      As a result of Securities America and Bell                              fiduciary

breaches, the Jamieson Family suffered damages in an amount estimated to exceed $18 million.



                                                        29
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 30 of 33



                                 NINTH CLAIM FOR RELIEF:

                                            NEGLIGENCE

                                     (Against all Defendants)

     165.      Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 164 as if fully set forth herein.

     166.      At all relevant times, Defendants owed the Jamieson Family a duty to provide

investment advice and investment advisory services in a manner that served the best interests of

the Jamieson Family.

     167.      At all relevant times, Defendants owed the Jamieson Family a duty to provide

investment advice and investment advisory services in a manner that complied with applicable

rules and regulations, including rules requiring the Defendants to ensure the Jamieson

investments were suitable and requiring Securities America to supervise associated financial

advisors such as May.

     168.      Defendants repeatedly breached their duty to provide investment advice and

investment advisory services in a manner that served the best interests of the Jamieson Family

and complied with applicable rules and regulations.

     169.

proximately caused the Jamieson Family to suffer damages in an amount estimated to exceed

$18 million.

     170.      The damages suffered by the Jamieson Family were foreseeable by Defendants. In



reasonable and effective manner, Securities America either knew or should have known, based

on past experience and numerous well-known examples of similar fraudulent schemes by



                                                30
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 31 of 33



registered representatives of broker-dealers, that the type of damages suffered by the Jamieson

Family was foreseeable.

                                    TENTH CLAIM FOR RELIEF:

                                        UNJUST ENRICHMENT

                                         (Against all Defendants)

     171.      Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 170 as if fully set forth herein.

     172.      Defendants benefitted from their

investments.

     173.      May, Bell

earned fees and commissions. In total, May, Bell and ECP took millions from the Jamieson

Family.

     174.      Securities America earned fees and commissions from the Jamieson Family while

recklessly failing to supervise May.

     175.      Upon information and belief, Securities America earned over $500,000 in fees

and commissions.

     176.      Equity and good conscience require Defendants to provide restitution to the

Jamieson Family in the amount that Defendants benefitted illegally from their wrongful conduct.

                              ELEVENTH CLAIM FOR RELIEF:

                                            CONVERSION

                                       (Against all Defendants)

       177.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 176 as if fully set forth herein.



                                                 31
          Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 32 of 33



       178.    The Jamieson Family had a possessory right to and interest in the assets they

entrusted to Defendants to be suitably invested.

       179.    May, Bell and ECP, intentionally and without authority from the Jamieson

                                                                             he funds to be

                                    by using the funds for their own purposes.

       180.    May, Bell and ECP failed to return the funds to the Jamieson Family and



       181.    May converted

his duties as a registered representative and registered principal of Securities America.

       182.

respondeat superior liability.

       183.    As a result of              conversion of its funds, the Jamieson Family suffered

damages in an amount estimated to exceed $18 million.




                                                   32
Case 7:19-cv-01817-VB Document 1 Filed 02/26/19 Page 33 of 33
